DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Applicant’s terminal disclaimer of 05/17/2022 has been received and approved.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a high-voltage transformer, comprising: 
a magnetic core; 
at least a secondary coil unit, comprising at least one secondary winding; and 
at least a primary coil unit, comprising at least one primary winding and an insulating portion, the insulating portion forming at least one through hole, 
the primary winding encircling the through hole and being wrapped by the insulating portion and fixed in the insulating portion, the magnetic core passing through the through hole, 
a shielding layer being formed on a surface of the insulating portion, and the shielding layer being used for connecting a safety ground, 
an electrical conductivity of the shielding layer is not more than 5000 S/m.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-17 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 18 recites, a high-voltage transformer, comprising: 
a secondary coil unit, comprising at least one secondary winding; and 
a primary coil unit, comprising at least one primary winding and an insulating portion, the insulating portion forming at least one through hole, 
the at least one primary winding encircling the at least one through hole and being wrapped by the insulating portion and fixed in the insulating portion, 
a shielding layer being formed on a surface of the insulating portion, and the shielding layer being used for connecting a safety ground, 
an electrical conductivity of the shielding layer is not more than 5000 S/m.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 19 recites, an electronic power apparatus, comprising a high-voltage transformer, wherein the high-voltage transformer comprises: 
a magnetic core; 
a secondary coil unit, comprising at least one secondary winding; and 
a primary coil unit, comprising at least one primary winding and an insulating portion, the insulating portion forming at least one through hole, the at least one primary winding encircling the at least one through hole and being wrapped by the insulating portion and fixed in the insulating portion, 
the magnetic core passing through the at least one through hole, 
a shielding layer being formed on a surface of the insulating portion, and the shielding layer being connected to a safety ground, 
an electrical conductivity of the shielding layer is not more than 5000 S/m.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/21/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837